Citation Nr: 0805767	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-23 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had service from August 1948 to August 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

In January 2008 the veteran had a hearing before the 
undersigned Veterans Law Judge at the RO. A hearing was also 
held at the RO in October 2006 before a hearing officer. 
Transcripts of both hearings are associated with the claims 
file.

This case has been advanced on the Board's docket due to the 
advanced age of the appellant. 38 U.S.C.A. § 7107 (West 2002 
& Supp. 2007); 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The preponderance of the competent evidence of record is 
against finding that the veteran has bilateral hearing loss 
which is related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in-
service and bilateral sensorineural hearing loss may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in February 2005 and 
March 2006 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain. VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated. The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication. 

Background

The veteran contends that he incurred a hearing loss during 
service.  He gives no specific incident for the hearing loss 
other than exposure to noise onboard ship including being a 
loader on a 40mm gun in service.  

The service medical records are devoid of any complaints, 
findings or diagnoses pertaining to hearing loss; and both 
the August 1948 enlistment and July 1952 separation 
examinations reveal normal hearing.  

In February 2005, the veteran claimed to have bilateral 
hearing loss due to his exposure to noise during his naval 
service serving onboard a destroyer.

At a March 2005 VA audiological evaluation the veteran gave a 
history of in-service noise exposure with no hearing 
protection provided. He reported no post service noise 
exposure but reported being a truck driver for 35 to 40 
years.  An audiological evaluation revealed bilateral hearing 
loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
55
60
60
LEFT
20
30
55
60
55

Average pure tone thresholds, in decibels, were 53 dB for the 
right ear and 50 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 72 percent in the 
right ear and of 72 percent in the left ear. 

In an August 2005 addendum to the examination, the examiner 
reviewed the claims file and noted that hearing was normal 
upon enlistment and separation from service.  A 2004 hearing 
aid test was also of file.  The examiner opined that coupled 
with presbycusis, positive occupational noise exposure 
history, and recent reports of the onset of hearing loss, 
"the veteran's complaint of hearing loss is considered less 
likely as not to be caused by or as a result of military 
service."

Two pieces of evidence were received by the Board in January 
2008 with waiver of consideration by the RO.  These were a 
June 2007 audiological report showing bilateral hearing loss 
but offering no nexus opinion; and a handwritten letter dated 
in December 2007 from William Aber, audiologist, who noted 
seeing the veteran in December 2007 and reporting that the 
veteran was in service from 1948 to 1952 serving as a 
machinist and loader on a 40 mm gun and being exposed to loud 
noises.  Mr. Aber noted that he tested thousands of veterans 
who had been exposed to the same type of loud noise.  Most of 
them had varying degrees of hearing loss.  He further noted 
that as a private audiologist with over 35 years of 
experience, it was his opinion that the veteran's hearing 
loss was precipitated by his exposure to loud noises while 
serving his country.



Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131. If a condition noted 
during service was not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection. 38 C.F.R. § 3.303(b).

In hearing loss cases, regulations provide that for the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Additionally, certain chronic diseases, such as sensorineural 
hearing loss, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service. 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others. Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999). The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another. Evans v. West, 12 Vet. App. 22, 30 (1999).

In this case, the service medical records do not reveal any 
evidence of bilateral hearing loss. Indeed, bilateral hearing 
loss, as that term is defined by VA, was not clinically 
presented prior to 2004, over five decades after the 
veteran's separation from active duty. At that time, a 
Beltone hearing aid salesman performed a test revealing 
hearing loss.  A private audiologist later in December 2007 
opined that the veteran's hearing loss was attributable to, 
or caused by, exposure to acoustic trauma during his military 
service. Significantly, this opinion is shown to have been 
based on a history provided by the veteran.

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record. Miller v. West, 11 Vet. App. 345, 348 (1998).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, a medical 
nexus opinion is inadequate when, as in this case, it is 
unsupported by any clinical evidence as a predicate for the 
opinion. Black v. Brown, 5 Vet. App. 177, 180 (1995).

Conversely, in the August 2005 addendum to the March 2005 VA 
audiology examination the VA examiner, after having had the 
opportunity to review the complete medical record and 
following his examination of the veteran, opined that while 
the veteran had a hearing loss as defined by VA at 38 C.F.R. 
§ 3.385, it was considered that, "the veteran's complaint of 
hearing loss is considered less likely as not to be caused by 
or as a result of military service."  In support of this 
conclusion specific reference was made to the veteran's 
negative service medical records, normal entrance and 
separation examinations and his 35 to 40 year history of post 
service occupational noise exposure.  The reference to these 
findings strengthens the probative value of the VA examiner's 
findings.

In summary, as a bilateral hearing loss was not shown in 
service or for five decades thereafter, as sensorineural 
hearing loss was not shown to have been manifested to a 
compensable degree within one year of the veteran's 
separation from active military service, and because the 
probative evidence of record indicates that such disabilities 
are not causally related to his active service, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for bilateral hearing loss. As 
such, the claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


